Citation Nr: 9926568	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the calculated amount of $831, 
to include the issue of whether the overpayment was properly 
created and assessed against the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Buffalo, 
New York, which denied the veteran's request for a waiver of 
an overpayment in the amount of $831.  The veteran timely 
appealed this determination to the Board.


REMAND

The Board has carefully reviewed the claims file and finds 
that, for the reasons set forth below, the case must be 
remanded.

The veteran has disputed the amount of the overpayment and 
how it was derived.  In this regard, the veteran reports that 
his son is autistic and thus essentially "helpless," and as 
a result, he should not have been removed as a dependent as 
of his eighteenth birthday.  The Board notes that this is 
significant because the maximum income rate for a veteran 
with two dependents, i.e., a spouse and a child, is higher 
than that for a veteran with only one dependent.  The veteran 
also challenges the creation of the underlying debt on the 
ground that the income that his spouse receives from the 
Social Security Administration (SSA), as a "caretaker" for 
their son, should be excluded from family income; he further 
maintains that his son's SSA income should not have been 
considered.  Resolution of the question of whether the 
overpayment at issue was properly created is a necessary 
prerequisite to further consideration of the veteran's 
request for waiver of its recovery.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  As such, the Board 
finds that the issue regarding the creation of the 
overpayment is inextricably intertwined with claim for a 
waiver of overpayment of his improved pension benefits and 
that the claims should be considered together.  The United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (Court) has 
stated that issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless all the issues have been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

As a final matter, the Board observes that the veteran has 
not submitted a statement regarding his monthly income and 
expenses since January 1992.  The Board believes that a more 
current statement regarding the veteran's income, expenses, 
and assets should be obtained prior to final appellate 
disposition to ensure the adequacy of the record.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1. The RO should prepare a paid and due 
audit of
The veteran's improved pension benefits.  

2.  Then, the RO should consider whether 
the creation of the overpayment was 
properly created, and explain how the 
amount of the overpayment was calculated.  
In adjudicating the  issue of whether the 
overpayment was properly created, the RO 
should adjudicate whether the veteran's 
son was properly removed as a dependent 
from his improved pension award on his 
eighteenth birthday, and whether the SSA 
income of his spouse and son was properly 
included as part of his family's income.  
In explaining how the overpayment was 
calculated, the RO should set forth, with 
dates, the period of the overpayment, the 
reason(s) that the overpayment was 
created, the amount paid by the VA for 
the period of the overpayment, and the 
amount due on the basis of all relevant 
evidence of record and in accordance with 
all applicable laws, regulations, and 
case law.  Thereafter, if an overpayment 
remains, the RO should undertake the 
following additional actions.

2.  The veteran should be contacted and 
asked to complete and return a financial 
status report reflecting current income 
from all sources, monthly expenses and 
assets.  That information should then be 
associated with the claims file.

4.  Then, the RO should again refer this 
matter to the Committee for consideration 
of the issue of whether the veteran is 
entitled to a waiver of recovery of the 
overpayment of improved pension benefits.  

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case, which 
contains a summary of the relevant 
evidence and a citation and discussion of 
all of the applicable laws and 
regulations, to specifically include an 
explanation as to how the overpayment was 
computed, and given an opportunity to 
submit written or other argument in 
response, before the case is returned to 
the Board for further appellate 
consideration.  However, the veteran is 
reminded that Board review over any issue 
not currently in appellate status (to 
include the issue of whether the 
overpayment was properly created) may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


